Citation Nr: 0019185	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  97-23 543A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss.  

2.  Entitlement to service connection for malaria.  

3.  Entitlement to service connection for a respiratory 
disorder due to asbestos exposure.  

4.  Entitlement to service connection for skin cancer due to 
asbestos exposure.  

5.  Entitlement to service connection for residuals of a 
fracture of the left hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
May 1946.  

This appeal arises from an April 1997 rating action of the 
St. Petersburg, Florida, regional office (RO).  In that 
decision, the RO denied the veteran's claim for service 
connection for residuals of a fracture of his left hand as 
well as his petition to reopen his previously disallowed 
claim for service connection for bilateral hearing loss.  
Subsequently, by a November 1997 rating action, the RO, in 
pertinent part, denied service connection for a respiratory 
disorder (claimed as breathing problems) due to asbestos 
exposure and for skin cancer due to asbestos exposure.  
Additionally, by a May 1998 rating action, the RO denied 
service connection for malaria.  

Further review of the claims folder indicates that, in May 
1999, the veteran raised the issue of entitlement to service 
connection for "Alzheimer's dementia."  This claim is not 
properly before the Board or inextricably intertwined with 
the current appeal and is, therefore, referred to the RO for 
action deemed appropriate.  


FINDINGS OF FACT

1.  In June 1964, the RO denied service connection for 
bilateral hearing loss.  The veteran did not initiate an 
appeal of this denial and it became final.  

2.  The additional evidence received since the RO's June 1964 
denial does not bear directly and substantially upon the 
specific matter under consideration and, is either cumulative 
or redundant, and, by itself or when compared with evidence 
previously assembled, is not so significant that it must be 
considered in order to decide fairly the merits of the claim 
for service connection for bilateral hearing loss.  

3.  The veteran has offered no competent medical evidence 
that he currently has malaria.  This claim is not plausible.  

4.  The veteran has offered no competent medical evidence 
linking his currently diagnosed respiratory disorder, chronic 
obstructive pulmonary disease (COPD), to any possible 
exposure to asbestos in service.  

5.  The veteran has offered no competent medical evidence 
that his various skin disorders diagnosed long after service 
and identified as squamous cell carcinoma, recurrent multiple 
skin cancers and also as actinic keratosis were caused or are 
probably the result of exposure to asbestos.  

6.  The veteran has submitted competent medical evidence 
suggestive of a relationship between his current left hand 
symptomatology and his military service.  


CONCLUSIONS OF LAW

1. The RO's June 1964 denial of service connection for 
bilateral hearing loss is final.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 19.1a(a), 19.2(a) (1964); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1999).  

2.  The additional evidence submitted since the RO's June 
1964 decision is not new and material, and the veteran's 
claim for service connection for bilateral hearing loss is 
not reopened.   38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5108 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.156(a), 3.303, 
3.307, 3.309 (1999).

3.  The claims of entitlement to service connection for 
malaria, a respiratory disorder and skin cancer all claimed 
to be the result of the veteran's exposure to asbestos in 
service are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

4.  The claim of entitlement to service connection for 
residuals of a fracture of the left hand is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Petition To Reopen Claim For Service Connection
For Bilateral Hearing Loss

The issue currently before the Board of Veterans' Appeals 
(Board) pertaining to hearing loss is whether the veteran has 
submitted new and material evidence sufficient to reopen a 
previously denied claim of entitlement to service connection 
for bilateral hearing loss.  By a June 1964 rating action, 
the RO denied service connection for bilateral hearing 
impairment on the basis that the evidence of record did not 
support a grant of service connection for a hearing disorder 
because the veteran's hearing was normal at separation from 
service and there was no evidence of treatment in service.  
At that time, the veteran had reported that he had been 
treated for bilateral hearing impairment while he served 
aboard a ship during his active military service.  The 
available service medical records, however, were negative for 
complaints of, treatment for, or findings of hearing loss in 
either of the veteran's ears.  The May 1946 separation 
examination demonstrated normal hearing acuity in both of the 
veteran's ears.  

By a letter dated in July 1964, the RO notified the veteran 
of the denial of his claim for service connection for 
bilateral hearing loss and of his appellate rights with 
regard to that decision.  The veteran, however, failed to 
initiate an appeal of the denial.  Consequently, the RO's 
June 1964 rating action became final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 19.1a(a), 19.2(a) (1964); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).  

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999); and Suttman v. Brown, 
5 Vet.App. 127, 135 (1993).  With regard to petitions to 
reopen previously and finally disallowed claims, the Board 
must conduct a three-part analysis.  Manio v. Derwinski, 
1 Vet.App. 140, 145 (1991); Elkins v. West, 12 Vet.App. 209 
(1999) (en banc); Winters v. West, 12 Vet.App. 203 (1999) (en 
banc).  First, the Board must determine whether the evidence 
presented or secured since the prior final disallowance of 
the claim is "new and material."  Id.  The United States 
Court of Appeals for Veterans Claims (Court) has explained 
that "new evidence" is evidence that is not "merely 
cumulative" of other evidence of record.  Colvin 
v. Derwinski, 1 Vet.App. 171, 174 (1991).  Evidence is 
"material" when it bears directly or substantially on the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 
155 F.3d 1356 (Fed.Cir. 1998).  Second, if the Board 
determines that the evidence is "new and material," it must 
reopen the claim and determine whether it is well grounded.  
Winters, supra.  Third, if the claim is well grounded, VA 
must evaluate the merits of the claim after ensuring that the 
duty to assist has been fulfilled.  Id.  In deciding the 
issue of whether newly received evidence is "new and 
material," the credibility of the evidence must be presumed.  
Justus v. Principi, 3 Vet.App. 510, 512-513 (1992).  

Following the RO's June 1964 denial of service connection for 
bilateral hearing loss the veteran has continued to assert 
that he incurred a bilateral hearing disability during his 
active military service.  See, e.g., April 1998 hearing 
transcript (T.) at 8-15.  However, the additional medical 
evidence associated with the claims folder since the RO's 
June 1964 decision simply reflects post-service audiological 
treatment and examination.  Significantly, however, a VA 
examination in December 1981 revealed no hearing loss.  These 
additional medical records, which include private medical 
records of treatment during the 1990's do not discuss the 
etiology of any diagnosed hearing loss or even suggest the 
possibility of a link between the veteran's hearing loss 
disability and his military service.  

In short, the additional evidence received since the RO's 
June 1964 denial of service connection for bilateral hearing 
loss tends to prove nothing more than what was already 
established by the evidence of record in 1964; that is the 
non-existence of evidence of a hearing loss disability that 
could be related to the veteran's military service.  
Consequently, the newly received evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of this service connection claim.  See 
38 C.F.R. § 3.156(a).  As the veteran has not submitted new 
and material evidence sufficient to reopen his previously 
denied claim for service connection for bilateral hearing 
loss, the benefit sought on appeal must be denied.  

The Board notes that a report of a May 1999 VA 
hospitalization for Alzheimer's type dementia versus vascular 
dementia includes the results of a physical examination which 
indicate that the veteran wears bilateral hearing devices.  
This record was received after the last supplemental 
statement of the case was furnished to the veteran in May 
1998.  However, this medical report notes only that the 
veteran was wearing bilateral hearing aids and does not 
include specific evidence to evaluate the pertinent criteria 
under 38 C.F.R. § 3.385 or to suggest a possible relationship 
of his hearing disorder with his military service.  The Board 
concludes, therefore, that this record is not pertinent to 
the underlying issue at hand (namely, whether the veteran's a 
bilateral hearing loss disability is linked to his military 
service).  This record simply restates that the veteran has 
hearing loss.  Consequently, a new supplemental statement of 
the case is not required to be furnished prior to 
adjudication of the issue on appeal.  See 38 C.F.R. 
§ 19.37(a) (1999) (which stipulates that, if a prior 
supplemental statement of the case were prepared before the 
receipt of the additional evidence, a new supplemental 
statement of the case will be furnished to the appellant and 
his or her representative as provided in 38 C.F.R. § 19.31, 
unless the additional evidence received duplicates evidence 
previously of record which was discussed in the prior 
supplemental statement of the case or the additional evidence 
is not relevant to the issue on appeal).  

Accordingly, the Board holds that the 1964 RO decision that 
disallowed the claim of entitlement to service connection for 
hearing loss remains final and is not reopened as no new and 
material evidence has been submitted.  

In general, VA is obligated under 38 U.S.C.A. § 5103(a) (West 
1991) to advise a claimant of the kind of evidence needed to 
reopen a previously denied claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996).  However, this obligation depends on 
the particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to be 
submitted with a VA benefits claim, Robinette v. Brown, 
8 Vet. App. 69 (1995), which depends further upon VA having 
notice that relevant evidence may exist or could be obtained.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (sec. 5103(a) 
duty attaches only where there is an incomplete application 
which references other known and existing evidence that 
pertains to the claim under consideration).  In this case, 
the Board views its discussion as sufficient to inform the 
veteran and his representative of the elements necessary to 
reopen his previously denied claim, and sufficient 
explanation as to why his current attempt to reopen the claim 
has failed.  Graves v. Brown, 9 Vet. App. 172, 173; Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995).  

In any event, there is nothing in the record that would 
suggest the existence of evidence that if obtained might 
provide a basis to reopen the veteran's claim.  Thus, as the 
VA's obligation under section 5103(a) has been complied with, 
to the extent possible, further development by VA is not 
required at this time.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991) (VA's "duty" is just what it states, a duty to 
assist, not a duty to prove a claim).

II.  Service Connection Claims

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§ 1110 (West 1991).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  

Service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Epps, supra and 
Caluza v. Brown, 7 Vet.App. 498 (1995).  See also Heuer, 
supra; Grottveit, supra; and Savage v. Gober, 
10 Vet.App. 488, 497 (1997).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the claimant 
in the development of facts pertinent to the claim, and the 
claim must fail.  See Epps, supra.  

The first step in this analysis is to determine whether the 
veteran has presented a well-grounded claim.  In this regard, 
the veteran bears the burden of submitting sufficient 
evidence to justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet.App. 69, 73 (1995).  
Simply stated, a well-grounded claim must be plausible or 
capable of substantiation.  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).   Where such evidence is not 
submitted, the claim is not well-grounded, and the initial 
burden placed on the appellant is not met.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, as set forth in 38 C.F.R. § 3.303(b) (1999).  
The chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  Ibid.  If the chronicity provision does 
not apply, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.  

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet.App. 379, 384 (1995); Grottveit 
v. Brown, 5 Vet.App. 91 (1993).  

The Board does not have jurisdiction to adjudicate claims 
that are not well grounded.  Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).  A claimant has, by statute, the duty to submit 
evidence that a claim is well-grounded, which means that the 
evidence must "justify a belief by a fair and impartial 
individual" that the claim is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).

Evidentiary assertions by the appellant must be accepted as 
true for the purpose of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  See Murphy, at 81.  In 
the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

A.  Malaria

Throughout the current appeal, the veteran has asserted that 
service connection is warranted for malaria.  He has provided 
no more specific contentions regarding this claim.  

Service medical records, including the May 1946 separation 
examination, are negative for complaints of, treatment for, 
or findings of malaria.  Furthermore, post-service medical 
reports are devoid of a diagnosis of such a disability.  

The Board acknowledges the veteran's contentions that service 
connection is warranted for malaria.  Significantly, however, 
the claims folder contains no competent medical evidence 
showing a diagnosis of malaria and/or associating any 
existing malaria with the veteran's active military service.  
The only evidence of record concerning the presence of such a 
disorder and a nexus of such a disability to the veteran's 
active service are his own essential lay statements of 
continued symptomatology.  Because the veteran is a layperson 
with no medical training or expertise, his assertions 
standing alone do not constitute competent medical evidence 
of a diagnosis of malaria or of a nexus between such a 
disorder and his service.  See Espiritu v. Derwinski, 
2 Vet.App. 492, 494-495 (1992).  

In other words, to the extent that the veteran contends that 
any particular disability had its onset during his period of 
military service, such statements, being in effect lay 
speculation on medical issues involving the presence or 
etiology of a disability, are not probative to a claim for 
service connection and therefore, are deemed to be not 
competent.  See Pollard v. Brown, 6 Vet. App. 11 (1993) 
(pursuant to Espiritu v. Derwinski, 2 Vet. App. 492 (1992), 
lay testimony attempting to diagnose frostbite or arthritis 
in service held to not be competent.) 

Inasmuch as there is no evidence that the veteran had malaria 
in service or evidence that would associate a currently 
diagnosed malaria with his military service, the Board must 
conclude that the veteran's claim is not plausible or capable 
of substantiation.  Therefore, his claim for service 
connection for malaria must be denied on the ground that it 
is not well grounded.  

As discussed earlier, VA has an obligation under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of the kind of 
evidence needed to well ground a claim.  See Graves v. Brown, 
8 Vet. App. 522 (1996).  In this case, the Board views its 
discussion as sufficient to inform the veteran and his 
representative of the elements necessary to well ground his 
claim. In any event, there is nothing in the record that 
would suggest the existence of evidence that if obtained 
might provide a basis to well ground the veteran's claim.  

Thus, as the VA's obligation under section 5103(a) has been 
complied with, to the extent possible, further development by 
VA is not required at this time.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991) (VA's "duty" is just what it states, 
a duty to assist, not a duty to prove a claim).

B.  A Respiratory Disorder and Skin Cancer claimed as 
residuals of Exposure to Asbestos in Service 

Throughout the current appeal, the veteran has essentially 
asserted that he was exposed to asbestos during his active 
military service as a result of his in-service 
responsibilities aboard naval ships, and that this exposure 
has caused him to develop a respiratory disorder and skin 
cancer.
 
As discussed earlier, a threshold question that must be 
resolved at the outset of the analysis of any given issue is 
whether the claim is well grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has said that VA's statutory "duty to 
assist" under 38 U.S.C.A. § 5107(a) (West 1991) does not 
arise until there is a well-grounded claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

At the outset, the Board notes that service medical records 
are negative for complaints of, treatment for, or findings of 
a respiratory disorder or skin cancer.  In fact, the report 
of the May 1946 separation examination notes that the 
evaluation of the veteran's respiratory system was normal and 
that photoflurographic chest x-rays were negative.  In 
addition, his skin was found to be normal on physical 
examination.

With respect to the veteran's respiratory disorder, the 
pertinent medical records on file disclose that chest x-rays 
taken in December 1981 were suggestive of mild COPD.  Chest 
x-rays subsequently taken in September 1992 showed mild 
hyperinflation of the veteran's lungs, and additional chest 
x-rays later taken in November 1994 reflected a seven by 
seven centimeter radiolucent structure, compatible with a 
large bullae, in the superior segment of the veteran's right 
lower lobe.  However, the only diagnosis that has been 
consistently rendered throughout the years has been COPD and 
no physician has ever suggested or implied the possibility of 
an association between the veteran's COPD and asbestos 
exposure.  The veteran has provided no information or 
acknowledgment that a physician has ever related his COPD to 
asbestos exposure.

In evaluating the present claim under all the applicable VA 
statutory and regulatory provisions, the Board finds that the 
Caluza criteria of a link established by competent evidence 
between present disability and a service event has not been 
met.  As clearly shown above, the record is devoid of 
competent medical evidence demonstrating that the current 
manifestations of COPD had their onset in service or are in 
any way related to the veteran's exposure to asbestos at any 
time.

With respect to the veteran's claim that he has skin cancer 
due to asbestos exposure in service, the Board notes that the 
first evidence of any type of skin condition is dated during 
the 1990's.   These post-service medical records reflect 
initial diagnoses of squamous cell carcinoma and recurrent 
multiple skin cancer and subsequent diagnoses of actinic 
keratosis.  None of the disorders was diagnosed earlier than 
1990 and there is no competent evidence on file associating 
any of these disorders to exposure to asbestos or to any 
incident during the veteran's military service.

Considering the foregoing facts, the Board concludes that the 
veteran has not submitted evidence sufficient to render his 
claims of service connection for either his respiratory 
disorder or skin cancer plausible or capable of 
substantiation.  Caluza, 7 Vet. App. at 498.  There is simply 
no competent medical evidence that would suggest or insinuate 
a possible nexus, as reflected by medical diagnosis or 
opinion, between his current COPD or skin cancer and any 
event or incident of his active duty service.  As noted 
above, the medical evidence does not show a diagnosis of COPD 
or skin cancer until a number of decades after his military 
service, and no competent evidence of record relates the COPD 
or skin cancer to any incident or event of his active 
service.  The Court has stated that showing either a chronic 
disease in service or thereafter requires a medical opinion 
to connect a veteran's current complaints with an injury or 
disease sustained in service.  Savage, 10 Vet. App. at 497- 
98.  See also Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996) (with respect to medical nexus for well groundedness, 
the claimant must supply objective medical evidence to 
support claim); cf. Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(presentation of well-grounded claim triggers necessity to 
seek medical evidence to verify or not verify claim provided, 
medical evidence already of record supports claim on the 
nexus question).

The Board is cognizant of the appellant's contentions and 
arguments, but reliance on his contentions alone to grant 
service connection could only be done by the Board's 
acceptance of (1) mere conjecture as to the actual incurrence 
of COPD or skin cancer in service given that no records 
corroborate such a fact, or (2) a layperson's opinion to 
provide the necessary link showing their etiological 
relationship to asbestos exposure.  As detailed above, the 
relevant caselaw requires that the "link" must be satisfied 
by competent medical evidence.  In this case, it has not been 
established that the veteran has the required expertise to 
render such opinion.

The Board would like to reiterate that it has carefully and 
compassionately considered the veteran's contentions but as 
previously stated, his lay contentions alone cannot meet the 
burden imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of a disability and a relationship between that 
disability and his service.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Again, it is not shown by the evidence that 
the veteran has the requisite medical expertise or training 
to render a competent medical opinion on the etiology of his 
COPD or skin cancer.  On the basis of the above findings, the 
Board can identify no basis in the record that would make his 
claims for service connection plausible or possible.  38 
U.S.C.A. § 5107(a) (West 1991); see Grottveit at 92, Trick, 
at 610-11; and Murphy at 81.

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including the duty to provide a medical 
examination or seek further opinion. 38 U.S.C.A. § 5107(a); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).

In view of the above, the Board has no other recourse but to 
conclude that, insofar as the veteran has not been able to 
demonstrate with competent evidence that he has COPD or skin 
cancer that could conceivably be attributed to his military 
service or to asbestos exposure in service, his claims are 
not well grounded (i.e., plausible or capable of 
substantiation).  Therefore, his claims for such benefits 
have failed and must be denied.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence needed to complete his or 
her application.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
The nature and extent of this obligation, however, depends on 
the particular circumstances of each case.  Beausoleil v. 
Brown, 8 Vet. App. 459, 465 (1996).  There must exist "some 
degree of probability" that the claimant will be able to 
obtain the additional information needed in order for that 
obligation to arise.  Marciniak v. Brown, 10 Vet. App. 198, 
202 (1997).

The above obligation, however, does not arise "in 
circumstances where the performance of that duty would be a 
futile act."  Franzen v. Brown, 9 Vet. App. 235, 238 (1996); 
see, also, Epps v. Brown, 9 Vet. App. 341, 344-345 (1996). 

In any event, the Board notes that the RO fulfilled its 
obligation under section 5103(a) by advising the veteran that 
his claims had been denied because of the lack of medical 
evidence of the manifestation of a present disability 
attributable to exposure to asbestos.  See, Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Moreover, there is no 
indication that there is evidence available and/or missing 
from the record which, if submitted, could make the veteran's 
claims well grounded.  Consequently, it has been determined 
that the Board has no duty to further assist the veteran, as 
required by § 5103(a), since the undertaking of any such 
additional action would clearly be a futile act. 

The Board notes that, in a July 2000 statement, the veteran's 
representative cited a portion of the VA Manual 21-1 as well 
as relevant regulatory provisions and argued that VA has a 
continuing obligation to assist veterans in the development 
of their claims involving asbestos exposure, even ones that 
are not well-grounded.  However, the Board finds that in this 
case given the fact that the evidence on file clearly makes 
the claims neither potentially nor remotely plausible, the 
duty to assist is not triggered and VA has no obligation to 
develop the claims further.  See Morton v. West, 
12 Vet.App. 477, 485-486 (1999).  See also Meyer v. Brown, 
9 Vet.App. 425, 434 (1996).  The Board is bound by decisions 
of the Court.  

Finally, the Board notes that a report of a May 1999 VA 
hospitalization for Alzheimer's type dementia versus vascular 
dementia includes an Axis III diagnosis of COPD and was 
received after the last supplemental statement of the case 
was furnished to the veteran in May 1998.  However, this 
recent VA hospitalization report's inclusion of a diagnosis 
of COPD simply confirms evidence previously of record and in 
essence is duplicate of evidence already contained in the 
claims folder.  Consequently, a new supplemental statement of 
the case is not required to be furnished prior to 
adjudication of the issue on appeal.  See 38 C.F.R. 
§ 19.37(a) (1999) (which stipulates that, if a prior 
supplemental statement of the case were prepared before the 
receipt of the additional evidence, a new supplemental 
statement of the case will be furnished to the appellant and 
his or her representative as provided in 38 C.F.R. § 19.31, 
unless the additional evidence received duplicates evidence 
previously of record which was discussed in the prior 
supplemental statement of the case or the additional evidence 
is not relevant to the issue on appeal).

C.  Residuals Of A Fracture Of The Left Hand

Service medical records, including the May 1946 separation 
examination, are negative for complaints of, treatment for, 
or findings of a left hand injury or disability.  According 
to post-service medical records, an October 1979 VA 
outpatient evaluation included the veteran's report of having 
sustained a fracture to his left hand in 1945, objective 
post-service examination findings of a restriction of his 
ability to adduct his left thumb to touch his small finger, 
and the post-service examiner's diagnosis of chronic 
post-traumatic left wrist pain.  In November 1980, the 
veteran again reported having sustained trauma to his hand in 
1945.  The examiner noted the veteran's inability to grip 
with his left hand and diagnosed arthritis.  

At a December 1981 VA examination, the veteran again stated 
that he sustained a fracture of his left wrist in 1945.  
Following an evaluation of the veteran's left hand and left 
wrist, the examiner diagnosed residuals of a hand injury, 
including a history of a fracture of the left wrist, with no 
residual deformity or limitation of motion at the wrist.  


Subsequently, at a private evaluation conducted in May 1998, 
the veteran reported that he had injured his left hand on 
active duty in the Pacific Theater in World War II.  Physical 
examination of the veteran's left hand demonstrated his 
inability to grip fully.  Residuals of a left hand injury 
from a grenade in World War II were assessed, and a 
recommendation was made to have x-rays taken of the veteran's 
left hand.  

In view of the veteran complaints of persisting left hand 
symptomatology, including pain, since an in-service injury to 
this extremity (see, e.g., T. at 2-8, 16-18) as well as the 
May 1998 private medical assessment of residuals of a left 
hand injury from a grenade in World War II, the Board finds 
that the evidence of record tends to show that the veteran 
may have a left hand disability that was sustained in 
service.  The Board concludes, therefore, that the veteran's 
claim for service connection for residuals of a fracture of 
the left hand is well grounded, as it is plausible.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) and Hensley v. West, 
No. 99-7029 (Fed. Cir. May 12, 2000).  

ORDER

The petition to reopen a claim of entitlement to service 
connection for bilateral hearing loss is denied.  

A well-grounded claim not having been submitted, service 
connection for malaria is denied.

A well-grounded claim not having been submitted, service 
connection for a respiratory disorder, due to in-service 
exposure to asbestos, is denied.  

A well-grounded claim not having been submitted, service 
connection for skin cancer, due to in-service exposure to 
asbestos, is denied.  


To the extent that the claim for service connection for 
residuals of a fracture of the veteran's left hand is well 
grounded, the appeal is granted.  

REMAND

VA has a duty to assist veterans who have submitted a 
well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a); Epps v. Gober, 126 F.3d 1464, 1468-1469 (Fed.Cir. 
1997).  This duty to assist includes the duty to develop 
facts when the record before the Board is inadequate.  EF 
v. Derwinski, 1 Vet.App. 324 (1991); Littke v. Derwinski, 
1 Vet.App. 90 (1990).  The development of facts includes an 
obligation to obtain medical records, especially those within 
the control of the federal government.  Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  See also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (regarding records in constructive possession 
of VA).  This duty to assist may also include a "thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  

As the Board discussed in the previous portion of this 
decision, in May 1998, residuals of a left hand injury from a 
grenade in World War II were assessed.  Significantly, 
however, as explained in the report of the May 1998 
examination, this medical conclusion was made pending 
pertinent x-rays.  Specifically, in the May 1998 report, a 
recommendation was made that x-rays be taken of the veteran's 
left hand.  A complete and thorough review of the claims 
folder indicates that the results of any such radiographic 
tests, if completed, have not been obtained and associated 
with the claims folder.  Consequently, the Board concludes 
that a remand is required to accord the RO an opportunity to 
obtain any available recent left hand treatment records and 
to schedule the veteran for an appropriate VA examination to 
determine the nature and etiology of any current left hand 
disability.  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  The Board is particularly 
interested in copies of records of any 
left hand treatment that the veteran has 
received at the Thomas E. Langley Medical 
Center, at 1489 S. U.S. 301, P.O. 
Box 307, Sumterville, Florida 33585 in 
recent years.  The RO should assist the 
veteran as necessary in accordance with 
38 C.F.R. § 3.159 (1999).  Any evidence 
received should be associated with the 
claims folder.  

2.  (a)  Thereafter, the veteran should 
be afforded a VA orthopedic examination 
limited to determine the extent and 
etiology of any current left hand 
disability(ies) that he may have.  The 
claims folder, and a copy of this remand, 
must be made available to the examiner, 
the receipt of which should be 
acknowledged in the examination report.  
All necessary tests should be conducted, 
and the examiner should review the 
results of any testing prior to 
completion of the report.  

     (b)  In addition, the examiner 
should specify the exact diagnosis of any 
left hand disability or deformity(ies) 
found on examination and should provide 
an opinion as to the etiology of any such 
diagnosed left hand disability(ies).  
Specifically, the examiner should express 
an opinion as to whether it is at least 
as likely as not that any such diagnosed 
disability(ies) was (were) the result of 
the injury reported by the veteran in 
service.  If arthritis of the veteran's 
left hand is diagnosed, the examiner 
should also express an opinion as to 
whether there is a possibility that it 
could be related to the veteran's 
military service, and the approximate 
date of onset based on the medical 
evidence on file.  

   (c)   The physician must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
condition at issue, such testing or 
examination is to be accomplished.

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If the 
requested examination report does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned to the physician for 
corrective action.  38 C.F.R. § 4.2 
(1999);  see also Stegall v. West, 11 
Vet. App. 268 (1998).

4.  The veteran is hereby informed that 
he is free to submit additional evidence 
or argument while the case is on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 
(1992); and Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

5.  The RO should readjudicate the 
veteran's claim of entitlement to 
service connection for residuals of a 
fracture of the left hand, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand, including the VA 
examination.  The RO should consider 
carefully and with heighten mindfulness 
the benefit of the doubt rule, if 
applicable.  38 U.S.C.A. § 5107(b).  If 
the evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

6.   If the determination remains 
unfavorable to the veteran, the RO should 
issue a supplemental statement of the 
case which includes consideration of all 
pertinent evidence received since the 
last supplemental statement of the case 
was furnished in May 1998.  The veteran 
and his representative should then be 
given the appropriate time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  No action is required by the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
The purpose of this remand is to comply with governing 
adjudicative procedures and to obtain clarifying evidence.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this remanded issue.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 



